NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10a” has been used to designate both the first stationary frame and the first stationary connector (para. [0052]). 
The drawings are objected to under 37 CFR 1.84(p)(5). Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.  Therefore, reference characters “31a” and “31b” in Fig. 3 must be defined in the description or removed from the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets



Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The title of the invention is acceptable.
The abstract of the disclosure is objected to because the inclusion of legal phraseology such as “means” and “said" in the abstract is improper.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase “means of a leak-tight joint” is indefinite, because it is unclear if said phrase refers to the same means of a leak-tight joint previously recited in claim 1, upon which said claim depends, or to a different means of a leak-tight joint. Claims 8-11 are rejected for the same reason due to their dependency upon said claim.
Regarding claims 6-11, it is unclear if “a modified atmosphere supply device”, “a casing”, and “a fluid treatment chamber” are positively recited structure of the claimed apparatus, since the preamble of said claims is directed to a self-cleaning rotary viewing hole and the phrase “for a centrifugal machine” is considered intended use. For examination purpose, the examiner considers said features not to be positively recited structure of the viewing hole.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3407612 (Gutierrez).
Regarding claim 1, DE 3407612 discloses a self-cleaning rotary viewing hole (Fig. 2) capable of being used for a centrifugal machine including: a stationary frame 2; a transparent stationary panel 8 attached to said stationary frame by means of a leak-tight joint 10; a rotary frame 21 connected to said stationary frame by means of a rotary joint (labyrinth seal in Fig. 5 between elements 21 and 2); a transparent rotary panel 18 attached to said rotary frame 21 by means of a joint (e.g., see interference fit between elements 18 and 21 in Fig. 5), said transparent rotary panel 18 being arranged opposite and spaced apart from the transparent stationary panel 8 by an intermediate chamber 22; and a motor 12 connected to said transparent rotary panel or to said rotary frame to cause the rotation thereof with respect to the stationary frame 2 about an axis of rotation perpendicular to said transparent rotary panel 18; wherein the joint between the transparent rotary panel 18 and the rotary frame 21 is an interference attachment obtained by a dimensional interference fit produced between a transparent rotary panel perimetral face and a rotary frame coupling face facing said transparent rotary panel 
The process by which the transparent rotary panel is joined with the rotary frame by a dimensional interference fit, which recites no further structure, is noted. However, as held in In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP 2113. DE 3407612 discloses a viewing hole wherein the transparent rotary panel is joined with the rotary frame by a dimensional interference fit, and thus discloses all of the recited structure irrespective of the specific process steps of making the interference fit by which the transparent rotary panel is joined with the rotary frame. 
Additionally, the recitation “for a centrifugal machine” has not been given patentable weight because the recitation occurs in the preamble. A preamble is In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for 
Regarding claim 2, DE 3407612 discloses wherein the transparent rotary panel 18 is circular (Fig. 1 and 2).
Regarding claim 3, DE 3407612 discloses wherein the transparent rotary panel 18 perimetral face and the rotary frame 21 coupling face are both cylindrical and concentric with said axis of rotation (Fig. 1 and 2).
Regarding claim 5, DE 3407612 discloses wherein the rotary joint (labyrinth seal in Fig. 5 between elements 21 and 2) is a labyrinth seal.
Regarding claim 6, the manner in which the viewing hole is operated is noted (i.e., wherein the intermediate chamber contains a modified atmosphere, with positive pressure from inside to outside through the labyrinth seal), which recites no further structure.  However, as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115. DE 3407612 discloses all of the recited structure of claim 6 irrespective of the manner in which said structure is operated.
Furthermore, since “a modified atmosphere supply device” is not positively recited as part of the claimed viewing hole, said feature is not considered to further In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over DE 3407612 (Gutierrez) in view of Rustad et al. (U.S. Patent Application Pub. No. 2013/0039461).
Regarding claim 1, while the disclosure of DE 3407612 is deemed to reasonably disclose the subject matter of said claim as stated above, assuming, arguendo, that DE 3407612 is insufficient/does not inherently teach such subject matter, Rustad et al. discloses wherein the joint between the transparent panel 3 and the frame 14 is an interference attachment obtained by a dimensional interference fit produced between a transparent panel perimetral face and a frame coupling face facing said transparent panel perimetral face, the transparent panel being fitted into the frame, wherein the transparent rotary panel has a size larger than a cavity defined by said frame coupling face before the coupling thereof, and wherein once coupled the transparent rotary panel is compressed by the rotary frame and said rotary frame is elastically pulled all around assuring a secure and leak-tight attachment without adhesives; and wherein the coupling of the transparent rotary panel in the rotary frame is obtained by said transparent rotary panel being cooled, causing it to shrink, and being inserted into the cavity defined by the rotary frame coupling face, being the rotary frame heated causing it to expand, leaving a clearance between both which disappears when the transparent rotary panel and the rotary frame reach one and the same temperature (paras. [0026]-[0027]). It would have been obvious for one having ordinary skill in the art before the 
Regarding claim 2, DE 3407612 discloses wherein the transparent rotary panel 18 is circular (Fig. 1 and 2).
Regarding claim 3, DE 3407612 discloses wherein the transparent rotary panel 18 perimetral face and the rotary frame 21 coupling face are both cylindrical and concentric with said axis of rotation (Fig. 1 and 2).
Regarding claim 4, DE 3407612 does not specifically disclose wherein the transparent rotary panel perimetral face and the rotary frame couple face are faces rectified to precise dimensions within established tolerances.
Rustad et al. discloses wherein the rotary panel perimetral face and the rotary frame couple face are faces rectified to precise dimensions within established tolerances (para. [0026]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the viewing hole of DE 3407612 with the interference fit of Rustad et al. for the purpose of providing a window resistant to failure under high-pressure applications (para. [0007]).
Regarding claim 5, DE 3407612 discloses wherein the rotary joint (labyrinth seal in Fig. 5 between elements 21 and 2) is a labyrinth seal.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DE 3407612 (Gutierrez) in view of Rustad et al. (U.S. Patent Application Pub. No. 2013/0039461), as applied to claim 1 above, and further in view of Neeper et al. (U.S. Patent Application Pub. No. 2002/0090729).
Regarding claim 6, the manner in which the viewing hole is operated is noted (i.e., wherein the intermediate chamber contains a modified atmosphere, with positive pressure from inside to outside through the labyrinth seal), which recites no further structure.  However, as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115. Modified DE 3407612 discloses all of the recited structure of claim 6 irrespective of the manner in which said structure is operated.
Furthermore, since “a modified atmosphere supply device” is not positively recited as part of the claimed viewing hole, said feature is not considered to further structurally limit the claimed apparatus, and therefore does not differentiate the apparatus claim from the prior art. It has been held that "while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function." In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114.
Nevertheless, the intermediate chamber 22 of DE 3407612 is considered capable of being connected to a modified atmosphere supply device. Additionally, Neeper et al. discloses a modified atmosphere supply device connected to a centrifuge chamber 112 (Fig. 1; para. [0116]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0144062 (Praff et al.) in view of DE 3407612 (Gutierrez), and further in view of Rustad et al. (U.S. Patent Application Pub. No. 2013/0039461).
Regarding claim 12, EP 0144062 discloses a centrifugal machine provided with a viewing hole 50 and/or 52, but does not disclose a self-cleaning rotary viewing hole capable of being used for a centrifugal machine including: a stationary frame; a transparent stationary panel attached to said stationary frame by means of a leak-tight joint; a rotary frame connected to said stationary frame by means of a rotary joint; a transparent rotary panel attached to said rotary frame by means of a joint, said transparent rotary panel being arranged opposite and spaced apart from the transparent stationary panel by an intermediate chamber; and a motor connected to said transparent rotary panel or to said rotary frame to cause the rotation thereof with respect to the stationary frame about an axis of rotation perpendicular to said transparent rotary panel; wherein the joint between the transparent rotary panel and the rotary frame is an interference attachment obtained by a dimensional interference fit produced between a transparent rotary panel perimetral face and a rotary frame coupling face facing said transparent rotary panel perimetral face, the transparent rotary panel being fitted into the rotary frame, wherein the transparent rotary panel has a size larger than a cavity defined by said rotary frame coupling face before the coupling thereof, and wherein once coupled the transparent rotary panel is compressed by the 
DE 3407612 discloses a self-cleaning rotary viewing hole (Fig. 2) capable of being used for a centrifugal machine including: a stationary frame 2; a transparent stationary panel 8 attached to said stationary frame by means of a leak-tight joint 10; a rotary frame 21 connected to said stationary frame by means of a rotary joint (labyrinth seal in Fig. 5 between elements 21 and 2); a transparent rotary panel 18 attached to said rotary frame 21 by means of a joint (e.g., see interference fit between elements 18 and 21 in Fig. 5), said transparent rotary panel 18 being arranged opposite and spaced apart from the transparent stationary panel 8 by an intermediate chamber 22; and a motor 12 connected to said transparent rotary panel or to said rotary frame to cause the rotation thereof with respect to the stationary frame 2 about an axis of rotation perpendicular to said transparent rotary panel 18; wherein the joint between the transparent rotary panel 18 and the rotary frame 21 is an interference attachment obtained by a dimensional interference fit produced between a transparent rotary panel perimetral face and a rotary frame coupling face facing said transparent rotary panel perimetral face, the transparent rotary panel being fitted into the rotary frame, wherein the transparent rotary panel has a size larger than a cavity defined by said rotary 
Rustad et al. discloses wherein the joint between the transparent panel 3 and the frame 14 is an interference attachment obtained by a dimensional interference fit produced between a transparent panel perimetral face and a frame coupling face facing said transparent panel perimetral face, the transparent panel being fitted into the frame, wherein the transparent rotary panel has a size larger than a cavity defined by said frame coupling face before the coupling thereof, and wherein once coupled the transparent rotary panel is compressed by the rotary frame and said rotary frame is elastically pulled all around assuring a secure and leak-tight attachment without adhesives; and wherein the coupling of the transparent rotary panel in the rotary frame is obtained by said transparent rotary panel being cooled, causing it to shrink, and being inserted into the cavity defined by the rotary frame coupling face, being the rotary frame heated causing it to expand, leaving a clearance between both which disappears when the transparent rotary panel and the rotary frame reach one and the same temperature (paras. [0026]-[0027]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the viewing hole of DE 3407612 with the interference fit of Rustad et al. for the purpose of providing a window resistant to failure under high-pressure applications (para. [0007]).
It would have been further obvious for one having ordinary skill in the art to before the effective filing date of the claimed invention to have provided the centrifuge of EP 0144062 with the rotary viewing hole of modified DE 3407612 for the purpose of providing a self-cleaning window as it rotates (para. [0015] of English machine translation). KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143, Exemplary Rationale C. 

Allowable Subject Matter
Claims 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, since the prior art does not disclose wherein the stationary frame is attached to a casing of a fluid treatment chamber by means of a leak-tight joint, so that the transparent rotary panel is in contact with the inside of a fluid treatment chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shuyi S. Liu/Examiner, Art Unit 1774